, NW SUITE 900 WASHINGTON, DC20001 PHONE:202.508.3400 FAX:202.508.3402 www.bakerdonelson.com Terrence O. Davis, Shareholder Direct Dial: 202.654.4514 Direct Fax: 202.508.3402 E-Mail Address: todavis@bakerdonelson.com October 21, 2013 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: Rule 477 Request by Starboard Investment Trust (File Nos. 333-159484 and 811-22298) to withdraw the amendment to the Registration Statement filed on Form N-1A with respect to the Brandywine Global U.S. High Yield Fund Ladies and Gentlemen, On behalf of our client, Starboard Investment Trust (the "Trust"), we request, pursuant to Rule 477 of the Securities Act of 1933, the withdrawal of Post Effective Amendment No. 151 to the Trust’s Registration Statement on Form N-1A filed with the Securities and Exchange Commission on October 11, 2103, EDGAR Accession Number: 0001464413-13-000329.The Trust is requesting withdrawal of the amendment as it no longer intends to offer shares of the series that is the subject of the post-effective amendment.No securities were issued or sold pursuant to the amendment. If you have any questions concerning the foregoing, please contact the undersigned at 202.654.4614. Yours truly, /s/ Terrence O. Davis Terrence O. Davis cc: Kimberly Browning Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, DC 20549
